Title: To Benjamin Franklin from Edward Bridgen, 22 June 1784
From: Bridgen, Edward
To: Franklin, Benjamin




My Dear Sir
London June 22 1784

Our Mutual Friend Mr Hollis has just left this with me to send to your Excellency which I inclose in a packett to Monsr: Genet and dare say that you will receive it safe.
I did myself the honour to send you through the hands of Mr Hartley Mr Champions observations on Lord Sheffields book, which I hope you received safe & in a few days I shall convey by the same Channel a Tract which Mr Hollis mentions in his Letter sending you.
Mr Astle moved the other day in the Council of the royal Society that your Excellency might have the Gold Medal which was Struck on Acct: of the Protection given by the King of France and the Empress of Russia to Capt: Cook, and it was carried; and I suppose it will be soon sent you if not already done.

May every blessing attend your Excellency is the hearty prayer of Dr Sir Yr: faithful & Obliged

Edwd: Bridgen



Your Worthy Collegue is still detained at Falmouth but in good Spirits.

His Excellency Benj: Franklin


 
Addressed: A Son Exellence / Benjn: Franklin / a Passy
Notation: E. Bridgen. 22 June 1784
